      Case 2:19-cv-05465-AB-AFM Document 86 Filed 02/20/20 Page 1 of 5 Page ID #:1603



[Counsel listed on attached signature pages]



                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                        CASE NUMBER:
William Morris Endeavor Entertainment, LLC et al.
[all parties listed on signature pages]
                                                                          2:19-cv-05465-AB-AFMx
                                                         Plaintiff(s)
                                v.

Writers Guild of America, West, Inc. et al. [all parties                         STIPULATION REGARDING
listed on signature pages]                                                    SELECTION OF PANEL MEDIATOR
                                                      Defendant(s).


CHECK ONLY ONE BOX:

  ✔     The parties stipulate that             Gail Migdal Title                                      may serve as the Panel
        Mediator in the above-captioned case.  Counsel for Plaintiffs and Counsel for Defendants & Counterclaimants
                                                                                                                    has contacted
                                                                              (Print Name)
        the Panel Mediator and obtained the Panel Mediator's consent to serve on a pro bono basis for
        three (3)hours. All parties and the Panel Mediator have agreed that the mediation will be held
        on [to be scheduled] and counsel will submit mediation statements seven (7) calendar days
                    (Date)
        before the session.
        The parties request that the ADR Program staff assign to the above-captioned case a Panel
        Mediator with expertise in the following area of law :

      Dated:                                                      [See attached signature pages]
                                                                 Attorney For Plaintiff


      Dated:
                                                                 Attorney For Plaintiff


      Dated:
                                                                 Attorney For Defendant


      Dated:
                                                                 Attorney For Defendant

   Attorney for Plaintiff to electronically file original document.


 ADR-02 (08/16)                        STIPULATION REGARDING SELECTION OF PANEL MEDIATOR
Case 2:19-cv-05465-AB-AFM Document 86 Filed 02/20/20 Page 2 of 5 Page ID #:1604



   1     Dated: February 20, 2020           Respectfully submitted,
   2

   3
                                            IRELL & MANELLA LLP
                                            MITCHELL SILBERBERG & KNUPP
   4                                        LLP
   5
                                            By: /s/ Steven A. Marenberg
   6                                        Steven A. Marenberg (101033)
   7                                        smarenberg@irell.com
                                            Stephen M. Payne (310567)
   8                                        spayne@irell.com
   9                                        1800 Avenue of the Stars, Suite 900
                                            Los Angeles, CA 90067-4276
  10                                        Telephone: 310-277-1010
  11                                        Facsimile: 310-203-7199

  12                                        Adam Levin (156773)
  13                                        axl@msk.com
                                            Jeremy Mittman (248854)
  14                                        j2m@msk.com
  15                                        Jean Pierre Nogues (84445)
                                            jpn@msk.com
  16                                        2049 Century Park East, 18th Floor
  17                                        Los Angeles, CA 90067
                                            Telephone: 310-312-2000
  18                                        Facsimile: 310-312-3100
  19
                                            Attorneys  for  Plaintiff/Counterclaim
  20                                        Defendant UNITED TALENT AGENCY,
  21                                        LLC
  22                                        WINSTON & STRAWN LLP
  23
                                            By: /s/ David L. Greenspan
  24                                        Jeffrey L. Kessler
  25                                        jkessler@winston.com
                                            David L. Greenspan
  26                                        dgreenspan@winston.com
  27                                        Isabelle Mercier-Dalphond
                                            imercier@winston.com
  28                                        200 Park Avenue

                                           -2-
Case 2:19-cv-05465-AB-AFM Document 86 Filed 02/20/20 Page 3 of 5 Page ID #:1605



   1                                        New York, NY 10166-4193
   2
                                            Telephone: 212-294-6700
                                            Facsimile: 212-294-4700
   3

   4
                                            Diana Hughes Leiden (267606)
                                            dhleiden@winston.com
   5                                        Shawn R. Obi (288088)
   6                                        sobi@winston.com
                                            333 South Grand Avenue, 38th Floor
   7                                        Los Angeles, CA 90071-1543
   8                                        Telephone: 213-615-1700
                                            Facsimile: 213-615-1750
   9

  10                                        Attorneys for Plaintiff/Counterclaim
                                            Defendant WILLIAM MORRIS
  11                                        ENDEAVOR ENTERTAINMENT,
  12                                        LLC

  13                                        KENDALL BRILL & KELLY LLP
  14
                                            By: /s/ Richard B. Kendall
  15                                        Richard B. Kendall (90072)
  16                                        rkendall@kbkfirm.com
                                            Patrick J. Somers (318766)
  17                                        psomers@kbkfirm.com
  18                                        Nicholas F. Daum (236155)
                                            ndaum@kbkfirm.com
  19                                        Sarah E. Moses (291491)
  20                                        smoses@kbkfirm.com
                                            10100 Santa Monica Blvd., Suite 1725
  21                                        Los Angeles, CA 90067
  22                                        Telephone: 310-556-2700
                                            Facsimile: 310-556-2705
  23

  24                                        Attorneys for  Plaintiff/Counterclaim
                                            Defendant   CREATIVE       ARTISTS
  25                                        AGENCY, LLC
  26

  27

  28


                                           -3-
Case 2:19-cv-05465-AB-AFM Document 86 Filed 02/20/20 Page 4 of 5 Page ID #:1606



   1                                        ALTSHULER BERZON LLP
   2
                                            By: /s/ P. Casey Pitts
   3                                        Stephen P. Berzon (SBN 46540)
   4
                                            sberzon@altber.com
                                            Stacey Leyton (SBN 203827)
   5                                        sleyton@altber.com
   6                                        P. Casey Pitts (SBN 262463)
                                            cpitts@altber.com
   7                                        Rebecca C. Lee (SBN 305119)
   8                                        rlee@altber.com
                                            Andrew Kushner (SBN 316035)
   9                                        akushner@altber.com
  10                                        ALTSHULER BERZON LLP
                                            177 Post Street, Suite 300
  11                                        San Francisco, CA 94108
  12                                        Telephone: 415-421-7151
                                            Facsimile: 415-362-8064
  13

  14                                        ROTHNER, SEGALL & GREENSTONE
                                            CONSTANTINE CANNON LLP
  15

  16                                        Anthony R. Segall (SBN 101340)
                                            asegall@rsglabor.com
  17                                        Juhyung Harold Lee (SBN 315738)
  18                                        hlee@rsglabor.com
                                            ROTHNER, SEGALL & GREENSTONE
  19                                        510 South Marengo Avenue
  20                                        Pasadena, CA 91101
                                            Telephone: 626-796-7555
  21                                        Facsimile: 626-577-0124
  22
                                            W. Stephen Cannon (pro hac vice)
  23                                        scannon@constantinecannon.com
  24                                        CONSTANTINE CANNON LLP
                                            1001 Pennsylvania Ave. NW, Ste. 1300N
  25                                        Washington, DC 20004
  26                                        Telephone: 202-204-3500
                                            Facsimile: 202-204-3501
  27

  28                                        Ethan E. Litwin (pro hac vice)


                                           -4-
Case 2:19-cv-05465-AB-AFM Document 86 Filed 02/20/20 Page 5 of 5 Page ID #:1607



   1                                        elitwin@constantinecannon.com
   2
                                            CONSTANTINE CANNON LLP
                                            335 Madison Avenue, 9th Floor
   3                                        New York, NY 10017
   4
                                            Telephone: 212-350-2700
                                            Facsimile: 212-350-2701
   5

   6                                       Attorneys for Defendants WRITERS
                                           GUILD OF AMERICA, WEST, INC. and
   7                                       WRITERS GUILD OF AMERICA, EAST,
   8                                       INC., and Counterclaimants PATRICIA
                                           CARR, ASHLEY GABLE, BARBARA
   9                                       HALL, DERIC A. HUGHES, DEIRDRE
  10                                       MANGAN,      DAVID     SIMON,   and
                                           MEREDITH STIEHM.
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                           -5-
